Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7th, 2022 has been entered.
Response to Amendment
	The amendment filed November 7th, 2022 has been entered. Claims 1, 3-4 and 12 have been amended. Claim 11 has been canceled. Claims 1, 3-10 and 12 remain pending. Applicant’s amendments to the claims overcome some of the 112(b) rejections previously set forth in the Final Office Action mailed November 7th, 2022.  
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least two pivotable hinged cover hoods” and “the two pivotable hinged cover hoods”, this language should be consistent throughout the claims. This rejection would be overcome by reciting “two pivotable hinged cover hoods” throughout the claim. 
	Claim 1 recites “at least one flow inlet opening” and “at least one of two flow inlet openings”, this language should be consistent throughout the claims.  Additionally, claim 1 recites “a flow inlet opening area of the guide element”, “the flow inlet opening of the inclined intermediate pieces”, and “two flow inlet openings of the inclined intermediate pieces”. The claim appears to recite three flow inlet openings, one flow inlet opening of the guide element, and one flow inlet opening on each of the two inclined intermediate pieces. Therefore the phrases “at least one flow inlet opening” and “at least one of two flow inlet openings” are inconsistent with the claim limitations. 
	Claim 5 recites “the opening of the guide element” and “an opening of the at least one inclined intermediate piece”. It is unclear if the openings mentioned in claim 5 are different than the flow inlet openings as claimed in claim 1. 
In claims 5 and 8, the phrase “the at least one inclined intermediate piece” lacks antecedent basis, as claim 1 had recited at least one of two inclined intermediate pieces. 
Claim 6 recites “at least one hinged cover hood”, there is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites “at least one inclined intermediate piece”, “the two inclined intermediate pieces” and “said inclined intermediate piece”, this language should be consistent throughout the claims. 
Claim 12 recites “at least one pivotable hinged cover hood” and “the two pivotable hinged cover hoods”, this language should be consistent throughout the claims. This rejection would be overcome by reciting “two pivotable hinged cover hoods” throughout the claim. 
Claim 12 recites “a guide element” and “a bent guide element”, this language should be consistent throughout the claim. 
Claims 3-4, 7 and 9-10 are rejected as they are dependent upon previously rejected claim 1. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fan arranged outside of the device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1, 3-10 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites a device suitable for separating light fractions from a material-laden airflow in a housing, comprising two pivotable hinged cover hoods, at least one guide element, and two inclined intermediate pieces, wherein the guide element is above a cellular wheel sluice and at least one of the two inclined intermediate pieces is arranged on a first outer pivotable hinged cover hood and is between the guide element and a flow inlet opening. Specifically, claim 1 recites that the guide element extends over a part of the surface of a sieve shaped part of the cellular wheel sluice, wherein an upper side of the guide element is composed of a closed arcuate guide plate and lateral walls which form perforated plates. Additionally, claim 1 recites that two flow inlet openings of the inclined intermediate pieces are annular and have annular sealing elements on edges of surfaces of the inclined intermediate pieces which seal the inclined surfaces of the inclined intermediate pieces with one another. These limitations, in combination with the rest of the claim limitations provided in claim 1, were not seen in the searched prior art. 
Claim 12 recites a method for separating light fractions from a material-laden airflow in a housing having two pivotable hinged cover hoods, at least one guide element above a cellular wheel sluice, and two inclined intermediate pieces, wherein at least one of the inclined intermediate pieces for guiding the material-laden airflow is arranged on at least one of the two pivotable hinged cover hoods. Specifically, the claim recites that the guide element consists of a closed upper part without openings to secure laminar air flow, such that an upper side of the guide element is composed of a closed arcuate guide plate and lateral walls which form perforated plates. Additionally, the method of claim 12 recites opening the first outer pivotable hinged cover hood without any tools by hand, as a total weight of the first outer pivotable hinged cover hood is reduced due to inclined surfaces at ends of the two inclined intermediate pieces. These limitations, in combination with the rest of the claim limitations provided in claim 12, were not seen in the searched prior art. 
Claims 3-10 would be allowable as they are dependent upon claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelson (US 1693754) teaches a cotton separator designed to remove cotton from an air current, wherein the housing contains guide elements and inclined pieces above a paddlewheel drum, and the drum is surrounded by a perforated sheet and an outer cover hood. 
Hancock (US 1721778) teaches an air and cotton separator wherein the housing contains guide elements in the form of a deflector for controlling air flow and a perforated metal sheets surrounding a cellular wheel sluice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653